FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROBERT STAPLETON,                                No. 08-17774

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00681-SRB

   v.
                                                  MEMORANDUM *
 CITY OF PHOENIX, an incorporated
 municipality including, but not limited to,
 the Mayor; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Robert Stapleton appeals pro se from the district court’s order dismissing his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Stapleton’s
request for oral argument is denied.

JK/Research
action alleging civil rights violations in connection with state criminal zoning

convictions. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We

affirm.

       The district court did not abuse its discretion by dismissing the action for

violation of Rule 8 because the complaint failed to allege sufficient facts to support

federal jurisdiction or any federal claim for relief. See Fed. R. Civ. P. 8(a) (stating

that a complaint must contain a “short and plain statement” of the grounds for the

court’s jurisdiction and the claims for relief); McHenry, 84 F.3d at 1178-79

(concluding that a court may dismiss an action for noncompliance with Rule 8 after

considering less drastic alternatives).

       Stapleton’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                2                                       08-17774